Name: Commission Regulation (EC) No 2015/2003 of 14 November 2003 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia
 Type: Regulation
 Subject Matter: international trade;  Africa;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32003R2015Commission Regulation (EC) No 2015/2003 of 14 November 2003 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia Official Journal L 297 , 15/11/2003 P. 0026 - 0027Commission Regulation (EC) No 2015/2003of 14 November 2003on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and NamibiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98(1), and in particular Article 5 thereof,Having regard to Commission Regulation (EC) No 1918/98 of 9 September 1998 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EC) No 1706/98 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States and repealing Regulation (EC) No 589/96(2), and in particular Article 4 thereof,Whereas:(1) Article 1 of Regulation (EC) No 1918/98 provides for the possibility of issuing import licences for beef and veal products. However, imports must take place within the limits of the quantities specified for each of these exporting non-member countries.(2) The applications for import licences submitted between 1 and 10 November 2003, expressed in terms of boned meat, in accordance with Regulation (EC) No 1918/98, do not exceed, in respect of products originating from Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia, the quantities available from those States. It is therefore possible to issue import licences in respect of the quantities applied for.(3) The quantities in respect of which licences may be applied for from 1 December 2003 should be fixed within the scope of the total quantity of 52100 tonnes.(4) This Regulation is without prejudice to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(3), as last amended by Regulation (EC) No 807/2003(4),HAS ADOPTED THIS REGULATION:Article 1The following Member States shall issue on 21 November 2003 import licences for beef and veal products, expressed as boned meat, originating in certain African, Caribbean and Pacific States, in respect of the following quantities and countries of origin:United Kingdom:- 730 tonnes in Botswana,- 378 tonnes in Namibia,- 25 tonnes originating in Swaziland.Article 2Licence applications may be submitted, pursuant to Article 3(2) of Regulation (EC) No 1918/98, during the first 10 days of December 2003 for the following quantities of boned beef and veal:>TABLE>Article 3This Regulation shall enter into force on 21 November 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 November 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 348, 21.12.2002, p. 5.(2) OJ L 250, 10.9.1998, p. 16.(3) OJ L 302, 31.12.1972, p. 28.(4) OJ L 122, 16.5.2003, p. 36.